DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument, see pages 4-5, filed 9 August 2021, with respect to Claim 11 has been fully considered, and is persuasive.  The rejection under 35 USC 103 of Claims 11-13 and 15 has been withdrawn.
The prior art of record, Gadh et al. US 2013/0179061, Chauhdary et al. US 2014/0354235, and Watanabe et al. US 2018/0198145, teaches an electric charge management device for a vehicle, comprising: a memory configured to store a value of a discharge level of a battery of the vehicle, wherein the discharge level is greater than a zero state of charge (SOC) of the battery, and wherein a first energy amount between the discharge level and the zero SOC is required for at least one operation associated with the vehicle; and circuitry coupled with the memory, configured to: determine a second energy amount between the discharge level and a current SOC of the battery; receive first information and second information from a server, wherein the first information includes a first energy cost at the time of retrieval of the first information from the server, and wherein the second information indicates a future energy cost for a specified time period; compare the first information and the second information; determine a second energy cost for the second energy amount based on the comparison; control the vehicle to transfer the second energy amount to an external 
The prior art of record however is silent wherein a circuitry is further configured to control an auxiliary battery to transfer a stored second energy amount to an external electric power system based on future date-time information included in a second information, wherein a future date-time information indicates a specified time period related to a future energy cost.

Allowable Subject Matter
Claims 11-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 11, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an electric charge management device for a vehicle, comprising: a memory configured to store a value of a discharge level of a battery of the vehicle, wherein the discharge level is greater than a zero state of charge (SOC) of the battery, and wherein a first energy amount between the discharge level and the zero SOC is required for at least one operation associated with the vehicle; and circuitry coupled with the memory, configured to: determine a second energy amount between the discharge level and a current SOC of the battery; receive first information and second information from a server, wherein the first information includes a first energy cost at the time of retrieval of the first information from the server, and wherein the second information indicates a future energy cost for a specified time period; compare the first information and the second information; determine a second energy cost for the second energy amount based on the comparison; control the vehicle to transfer the second energy amount to an external electric power system, which is different from the electric charge management device, based on the determined second energy cost; [[and]] control the vehicle to transfer the second energy amount to an auxiliary battery of the vehicle, based on a determination that the first energy cost in the first information is higher than the future energy cost in the second information; and control the auxiliary battery to transfer the stored second energy amount to the external electric power system based on future date-time information included in the second information, wherein the future date-time information indicates the specified time period related to the future energy cost.
Regarding Claims 12 and 13, they depend from Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
2 September 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836